Citation Nr: 1047737	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied a claim for service 
connection for PTSD.

On the Veteran's substantive appeal VA Form 9, he requested a 
Board hearing to be held at his local RO.  The hearing was 
scheduled for June 2008, and notice was sent to the Veteran in 
May 2008.  A handwritten note in the claims file indicates that, 
in June 2008, the Veteran cancelled his scheduled hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  Initially, the Board notes that although VCAA 
notice was provided in this case, it was provided in September 
2005, and therefore did not inform the Veteran of the evidence 
needed to establish a disability rating and effective date.  Such 
notice should be provided on remand.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the Veteran has maintained that the bases 
for his claim for PTSD relate to incidents that happened during 
basic training and while stationed in the United States, and that 
include personal assault.

Where a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service records 
may corroborate the account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  38 
C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272 
(1999).

VA will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  The 
September 2005 notice letter failed to advise the Veteran in this 
regard.  Thus remand is warranted to correct this deficiency.

For VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the DSM-IV.  See 38 C.F.R. § 3.304(f).  
Also, although the Veteran applied for service connection for 
PTSD, he can be service connected for any mental disability that 
may reasonably be encompassed by his description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA treatment records contained in the claims file show that the 
Veteran has been diagnosed with PTSD, depression, and an anxiety 
disorder, not otherwise specified.

During a February 2005 psychiatric evaluation, the Veteran 
indicated that he was receiving Social Security Administration 
(SSA) disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Thus, the Board finds that the RO/AMC should obtain and associate 
with the claims file a copy of SSA's disability determination on 
the Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

The Veteran filed a claim for service connection for PTSD in 
March 2005.  In December 2005, he submitted statements describing 
the in-service stressors which he believes are the cause of his 
psychiatric disability.  While the Veteran indicated he 
experienced eight stressful incidents, a review of the statements 
only reveals five incidents (one incident was reported twice, and 
two reported "stressful incidents" were simply descriptions of 
drug or substance abuse).  His alleged stressors include: (1) 
being assaulted during an eight-week period during basic 
training; (2) his friend, Sgt. J.H., committing suicide shortly 
after they had a confrontation; (3) being assaulted again during 
a period of "schooling" from January to March 1975; (4) his 
friend "Jose" committing suicide shortly after being 
transferred to their unit in Texas; and (5) during a training 
exercise the tank the Veteran was driving nearly blew up.  To 
further explain the fifth stressor, the Veteran wrote that while 
driving a tank, computer wiring melted and was dripping fire onto 
shell casings, which could cause the tank to blow up.  The 
Veteran noted his fellow soldiers ran from the tank, while he 
stayed and grabbed the main gun rounds and threw them out of the 
loader's hatch.  It appears the tank did not blow up, and the 
Veteran stated he was promoted to Corporal for saving the tank.  

Althought the September 2009 VCAA notification letter requested 
that the Veteran provide dates within a 60 day time peiord for 
each stressful incident, for the majority of his stressors, the 
Veteran instead listed the entire time he was stationed in Fort 
Hood, Texas.  On remand, the RO/AMC should request that he 
attempt to provide more specific dates for verification.  The 
duty to assist is not a one-way street and the Veteran must 
assist VA in attempts to retrieve further information in support 
of a claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
this case, however, the Board finds that the RO should make an 
additional attempt to retrieve detailed stressor information from 
the Veteran.  38 C.F.R. § 3.159.

Although the Veteran submitted stressor statements, it does not 
appear that the RO has attempted to verify the Veteran's 
verifiable stressors, which should be attempted on remand.  Any 
additional action necessary for independent verification of the 
reported verifiable stressor(s), to include follow-up action 
requested by the contacted entity, should be accomplished.  If 
the search for corroborating evidence leads to negative results, 
the RO should notify the Veteran of this fact, explaining the 
efforts taken, and describing further action (if any) to be 
taken.

As indicated above, the Veteran has alleged personal assault and 
noncombat in-service stressors, and he has been diagnosed with 
PTSD, depression, and an anxiety disorder.  The Veteran has not 
been afforded a VA examination.  After the RO/AMC has exhausted 
attempts to verify the Veteran's noncombat in-service stressors, 
the Veteran should be afforded a VA psychiatric examination.  The 
examiner should provide any psychiatric diagnoses for the Veteran 
and determine if his diagnoses are related to in-service personal 
assault or are related to any verified noncombat in-service 
stressor.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran a 
corrective VCAA notice which includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claim on appeal in 
accordance with Dingess/Hartman.  

2.  The RO/AMC should additionally inform the 
Veteran that establishment of service 
connection for PTSD requires: (1) medical 
evidence diagnosing PTSD in accordance with 
VA regulations; (2) credible supporting 
evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence 
of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In addition, this letter 
should be compliant with 38 C.F.R. §  
3.304(f)(3), as required for PTSD claims 
based on in- service personal assault or 
harassment.  

In particular, the notice must advise the 
Veteran that evidence from sources other than 
the Veteran's service records may constitute 
credible supporting evidence of the in-
service stressor.  All specific examples of 
alternative sources of evidence listed in 38 
C.F.R. § 3.304(f)(3) must be included in the 
notification to the Veteran.  Then allow the 
Veteran the opportunity to furnish this type 
of evidence or advise VA of potential sources 
of such evidence.

3.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  If medical evidence utilized in 
processing such claim is not available, that 
fact should be documented by SSA and such 
notice entered in the claims folder.  Any 
subsequent disability determinations, as well 
as the records upon which those 
determinations were made, should also be 
requested.

4.  The AMC/RO should contact the Veteran and 
ask for additional stressor information 
needed to verify the provided stressors.  
Specifically the Veterans should be requested 
to provide dates, if possible within a 60-day 
time period, regarding his claimed stressors.

5.  Following the receipt of the Veteran's 
response, OR after waiting a reasonable 
period of time to allow a response, the RO 
should forward a stressor summary to the 
JSRRC, or other appropriate agency, and 
request that they attempt to verify all 
claimed stressors with sufficient information 
to verify.  The JSRRC is to specifically 
search the records to determine whether a 
member (J.H.) of the 1/9 CAV, 1st CAV, B 
Troop, 3rd platoon (noted in his personnel 
records as B Troop, 1st Sqdn 9th Cav, 1st Cav 
Div) committed suicide on base at Fort Hood.  
Also, the JSRRC is to review personnel 
records and determine whether any member of 
the Veteran's basic training unit was 
subjected to disciplinary action for an 
assault or a similar violation under the 
Uniform Code of Military Justice.  The RO 
must keep the Veteran informed of the 
results, and document any findings or lack 
thereof.  The RO is to then make a 
comprehensive list of all of the Veteran's 
verified in-service stressors and associate 
that list with the claims folder.

6.  The Veteran then should be afforded a VA 
psychiatric examination to determine whether 
it is at least as likely as not that he has 
an acquired psychiatric disorder due to 
service, to include PTSD if a claimed in 
service stressor has been verified.  All 
clinical findings should be reported in 
detail, and all appropriate testing should be 
accomplished. Should PTSD be diagnosed, the 
stressor underlying such diagnosis should be 
set forth. The claims folder is to be made 
available to the examiner to review.  Reasons 
and bases for all conclusions should be 
provided.

7.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

8.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


